DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16790765, filed 02/14/2020 claims foreign priority to 2019-133614, filed 07/19/2019.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 02/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Goddard et al (US 2012/0212771) in view of Hayashi (US 2015/0160904).
Regarding claim 1, Goddard et al discloses printing management apparatus (fig. 1 item 102, print shop architecture) comprising: 
a processor configured to (schedule grouped of print jobs for printing, would be obvious to have at least one or more CPU, [0019]-[0036]) 
generate a printing schedule based on a printing group (schedule grouped of print jobs for printing, [0019], [0036]), which is acquired by performing grouping on components that constitute a product for each attribute (acquired grouping of print jobs on printers (components) that constitute print job (product) for each settings (attribute), [0019], [0036]) and in which it is possible to change a printing order of the components in the group on which the grouping is performed (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]), in a case where the product is manufactured using a printing apparatus and a post processing apparatus (when print shop 102 schedules grouped of print jobs for printing using printing apparatus and post processing apparatus, system acquires grouping of print jobs on printers (components) that constitute print jobs (product) for each settings (attribute) included in the print jobs, and in which system identifies another printer from the grouped of printers (components) and changes to another printer so as to rescheduling print jobs to that changed printer from the grouped of printers (components) to print the print jobs, [0019]-[0043]), and 
Goddard et al does not specifically disclose concept of generate a post processing schedule based on a post processing group which is acquired by performing grouping on the product constituted by the components included in the printing group.
However, Hayashi specifically teaches concept of generate a post processing schedule based on a post processing group which is acquired by performing grouping on the product constituted by the components included in the printing group (generating a finishing job/ post processing print job schedule on post processing group of post processing apparatus 406 and 407 is acquired by performing grouping on the group of post processing 406 and 407 print jobs (product) included in the printing of the jobs, [0037]-[0041], [0046]-[0053], [0095]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Goddard et al with concept of generate a post processing schedule based on a post processing group which is acquired by performing grouping on the product constituted by the components included in the printing group of Hayashi.  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently produce on-demand order of product, (Hayashi, [0004])

Regarding claim 2, Goddard et al discloses printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the post processing group is set such that it is possible to change a post processing order for each product in the group (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs for post processing (change a print order of the components for each product), [0019]-[0036]).

Regarding claim 3, Goddard et al discloses printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the processor changes the post processing order of the product included in the post processing group according to a predetermined order (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs for post processing (change a print order of the components for each product), [0019]-[0036]).

Regarding claim 4, Goddard et al discloses printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the predetermined order is a reverse order of the printing order of the components included in the printing group (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]).

Regarding claim 5, Goddard et al discloses printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the processor changes the printing order of the components included in the printing group in a late order of a scheduled shipping date of the product (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]), and 
changes the post processing order of the product included in the post processing group in an early order of the scheduled shipping date of the product (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs at a specific period of time, [0019]-[0036]).

Regarding claim 6, Goddard et al discloses printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the printing group includes a plurality of printing groups (groups of print jobs are applied in the printing system, [0036]), 
wherein the plurality of printing groups are set such that it is possible to change the printing order among the printing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]), 
wherein the post processing group includes a plurality of post processing groups (groups of print jobs are applied in the printing system for post processing, [0036]), and wherein the plurality of post processing groups are set such that it is possible to change the post processing order among the post processing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame for post process, [0019]-[0036]).

Regarding claim 7, Goddard et al discloses printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the printing group includes a plurality of printing groups (groups of print jobs are applied in the printing system, [0036]), 
wherein the plurality of printing groups are set such that it is possible to change the printing order among the printing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]), 
wherein the post processing group includes a plurality of post processing groups (groups of print jobs are applied in the printing system for post processing, [0036]), and 
wherein the plurality of post processing groups are set such that it is possible to change the post processing order among the post processing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame for post process, [0019]-[0036]).

Regarding claim 8, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the printing group includes a plurality of printing groups (groups of print jobs are applied in the printing system, [0036]), 
wherein the plurality of printing groups are set such that it is possible to change the printing order among the printing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]), 
wherein the post processing group includes a plurality of post processing groups (groups of print jobs are applied in the printing system for post processing, [0036]), and 
wherein the plurality of post processing groups are set such that it is possible to change the post processing order among the post processing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame for post process, [0019]-[0036]).

Regarding claim 9, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the printing group includes a plurality of printing groups (groups of print jobs are applied in the printing system, [0036]), 
wherein the plurality of printing groups are set such that it is possible to change the printing order among the printing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]), 
wherein the post processing group includes a plurality of post processing groups (groups of print jobs are applied in the printing system for post processing, [0036]), and 
wherein the plurality of post processing groups are set such that it is possible to change the post processing order among the post processing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame for post process, [0019]-[0036]).

Regarding claim 10, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the printing group includes a plurality of printing groups (groups of print jobs are applied in the printing system, [0036]), 
wherein the plurality of printing groups are set such that it is possible to change the printing order among the printing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]), 
wherein the post processing group includes a plurality of post processing groups (groups of print jobs are applied in the printing system for post processing, [0036]), and 
wherein the plurality of post processing groups are set such that it is possible to change the post processing order among the post processing groups (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame for post process, [0019]-[0036]).

Regarding claim 11, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the processor changes the printing order among the printing groups according to a predetermined order (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]), and 
changes the post processing order among the post processing groups according to an order which is identical to the predetermined order (user send a request to schedule a group of print jobs at the same time for post processing, [0036]).

Regarding claim 12, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the processor changes the printing order among the printing groups according to a predetermined order (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]), and 
changes the post processing order among the post processing groups according to an order which is identical to the predetermined order (user send a request to schedule a group of print jobs at the same time for post processing, [0036]).

Regarding claim 13, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the processor changes the printing order among the printing groups according to a predetermined order (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]), and 
changes the post processing order among the post processing groups according to an order which is identical to the predetermined order (user send a request to schedule a group of print jobs at the same time for post processing, [0036]).

Regarding claim 14, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the processor changes the printing order among the printing groups according to a predetermined order (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]), and 
changes the post processing order among the post processing groups according to an order which is identical to the predetermined order (user send a request to schedule a group of print jobs at the same time for post processing, [0036]).

Regarding claim 15, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the processor changes the printing order among the printing groups according to a predetermined order (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]), and 
changes the post processing order among the post processing groups according to an order which is identical to the predetermined order (user send a request to schedule a group of print jobs at the same time for post processing, [0036]).

Regarding claim 16, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the predetermined order is an early order of a scheduled shipping date of the product (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]).

Regarding claim 17, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the predetermined order is an early order of a scheduled shipping date of the product (system identifies another printer from the grouped of printers and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs within a certain time frame, [0019]-[0036]),.

Regarding claim 18, Goddard et al printing management apparatus, 
wherein, in a case where the post processing group includes a plurality of products (groups of print jobs are applied in the printing system for post processing, [0036]),
the processor specifies one product among the plurality of products as a target of comparison with another post processing group according to a predetermined condition (groups of print jobs are applied in the printing system for post processing, [0036]).

Regarding claim 19, Goddard et al printing management apparatus (fig. 1 item 102, print shop architecture), 
wherein the post processing schedule is set such that is possible to perform at least one of change or deletion in units of a group on the plurality of post processing groups (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs for post processing (change a print order of the components for each product), [0019]-[0036]).

Regarding claim 20, Goddard et al non-transitory computer readable medium storing a printing management program causing a computer to perform a process comprising (acquired grouping of print jobs on printers (components) that constitute print job (component) for each settings (attribute), would be obvious to have non-transitory computer readable medium storing a printing management program causing a computer to perform a process comprising, [0019], [0036]): 
generating a printing schedule based on a printing group (schedule grouped of print jobs for printing, [0019], [0036]), which is acquired by performing grouping on components that constitute a product for each attribute (acquired grouping of print jobs on printers (components) that constitute print job (product) for each settings (attribute), [0019], [0036]) and in which it is possible to change a printing order of the components in the group on which the grouping is performed (system identifies another printer from the grouped of printers (change a print order of the components) and changes so as to rescheduling to another printer from the grouped of printers (components) to print the print jobs, [0019]-[0036]), in a case where the product is manufactured using a printing apparatus and a post processing apparatus (when print shop 102 schedules grouped of print jobs for printing using printing apparatus and post processing apparatus, system acquires grouping of print jobs on printers (components) that constitute print jobs (product) for each settings (attribute) included in the print jobs, and in which system identifies another printer from the grouped of printers (components) and changes to another printer so as to rescheduling print jobs to that changed printer from the grouped of printers (components) to print the print jobs, [0019]-[0043]); and 
Goddard et al does not specifically disclose concept of generating a post processing schedule based on a post processing group which is acquired by performing grouping on the product constituted by the components included in the printing group.
However, Hayashi specifically teaches concept of generating a post processing schedule based on a post processing group which is acquired by performing grouping on the product constituted by the components included in the printing group (generating a finishing job/ post processing print job schedule on post processing group of post processing apparatus 406 and 407 is acquired by performing grouping on the group of post processing 406 and 407 print jobs (product) included in the printing of the jobs, [0037]-[0041], [0046]-[0053], [0095])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Goddard et al with concept of generating a post processing schedule based on a post processing group which is acquired by performing grouping on the product constituted by the components included in the printing group of Hayashi.  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently produce on-demand order of product, (Hayashi, [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677